Opinion issued October 11, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00944-CR
                           ———————————
                VICTOR LENARD HAMMONDS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Case No. 1402604


                         MEMORANDUM OPINION

      After Victor Hammonds pleaded guilty to intoxication assault, the trial court

sentenced him to ten years’ confinement in the Texas Department of Criminal

Justice Institutional Division. On appeal, Hammonds contends that the trial court
erred by failing to include a drug and alcohol evaluation in the presentencing

investigation (PSI) report. We affirm.

                                  Background

      Hammonds pleaded guilty to intoxication assault and pleaded true to using a

deadly weapon during the assault. The trial court ordered a PSI report before

conducting a punishment hearing. At the hearing, the trial court inquired whether

Hammonds had objections or corrections to the PSI report. Hammonds responded

by noting an ambiguity regarding his prior criminal record and that he otherwise

had no changes to the report:

            THE COURT: Are there any objections to the report, additions
            or deletions that need to be made?

            ****

            [DEFENSE COUNSEL]: Other than that [noting that it was
            ambiguous whether Hammonds’s DWI probation had been
            discharged], the defense would have no modifications to the
            PSI, Your Honor.

The trial court considered the presentencing report at the punishment hearing. In

the report, Hammonds related his family history and his own alcohol and drug

abuse history and his earlier efforts at sobriety and in substance abuse treatment

programs.   The report also contained evidence of the serious nature of the

complainant’s injuries and of Hammonds’s previous convictions, two for driving

while intoxicated and one for aggravated robbery.      At the conclusion of the



                                         2
hearing, the trial court sentenced Hammonds to ten years’ confinement in the

Texas Department of Criminal Justice Institutional Division.

                                      Discussion

      Hammonds argues for the first time on appeal that the trial court erred by

failing to require a drug and alcohol evaluation in the PSI report, which is a

statutorily required element of the report when alcohol or drug abuse may have

contributed to the commission of the offense. See TEX. CODE CRIM. PROC. ANN.

art. 42.12 § 9(h) (West 2011) (providing that “[o]n a determination by the judge

that alcohol or drug abuse may have contributed to the commission of the offense .

. . the judge shall direct a supervision officer . . . to conduct an evaluation”).

      The State does not dispute that section 9(h) applies to Hammonds’s offense.

It responds, however, that Hammonds waived this complaint because he did not

object to the lack of a substance abuse evaluation in the trial court. A timely

objection, request, or motion is prerequisite to presenting a matter for appellate

review. See TEX. R. APP. P. 33.1 (“As a prerequisite to presenting a complaint for

appellate review, the record must show that: (1) the complaint was made to the trial

court by a timely request, objection, or motion . . . .”)

      Our court has held that preservation of error rules apply to matters to be

included in a presentencing investigation report, including a substance evaluation.

Torres v. State, 391 S.W.3d 179, 182 (Tex. App.—Houston [1st Dist.] 2012, pet.



                                            3
ref’d) (holding that Torres waived his right to a substance abuse evaluation when

he failed to assert his right at trial).

       Hammonds relies on Garrett v. State to reply that an objection to the lack of

a substance abuse evaluation is not required to raise the issue on appeal. See 818
S.W.2d 227, 229 (Tex. App.—San Antonio 1991, no pet.) (holding that defendant

who appeared to have a mental impairment did not waive right to a psychological

evaluation under art. 42.12 § 9(i) by failing to raise the issue at trial). In Garrett,

however, the defendant had a history of mental illness and the trial court held a

competency hearing; during the punishment phase, there was no PSI or mental

health evaluation.      See id.     The San Antonio Court of Appeals held that a

“[c]onsidering the appellant’s history of mental illness . . . it appears the appellant

may have had a mental impairment. Therefore, a presentence investigation was

required.” See id. In this case, in contrast, the trial court ordered the investigation,

there was no challenge to Hammonds’s competency, and the trial court inquired

whether counsel had any objections to the report.

       Our court, as well as several of our sister courts, have declined to follow

Garrett in circumstances where competency is not an issue and a report was

prepared. See Morris v. State, 01-14-00511-CR, 2016 WL 3438228, at *4 (Tex.

App.—Houston [1st Dist.] June 21, 2016, pet. ref’d); see also Wright v. State,

873 S.W.2d 77, 83 (Tex. App.—Dallas 1994, pet. ref’d) (holding that right to a PSI



                                            4
report provided for by article 42.12, section 9(a) is subject to procedural default

and may be forfeited by inaction); Nguyen v. State, 222 S.W.3d 537, 542 (Tex.

App.—Houston [14th Dist.] 2007, pet. ref’d) (holding that a party must object to

the omission of a psychological evaluation from the PSI report to preserve error));

Eldridge v. State, 2-09-050-CR, 2009 WL 3819579, at *1 (Tex. App.—Fort Worth

Nov. 12, 2009, no pet.) (mem. op., not designated for publication) (holding that

defendant who did not object to trial court’s failure to include a psychological

evaluation waived his right to the evaluation); but see Elmore v. State, 07-04-0587-

CR, 2005 WL 2347401, at *3 (Tex. App.—Amarillo Sept. 26, 2005, pet. ref’d)

(mem. op., not designated for publication) (holding that Garrett applies when a

trial court orders a PSI). Following our court’s precedent in Morris, we decline to

follow Garrett under the facts presented in this case; thus, we hold that a defendant

must object to the lack of a substance abuse evaluation to raise it on appeal. See

Morris, 2016 WL 3438228, at *4; Torres, 391 S.W.3d at 182.

      Hammonds did not object in the trial court that the PSI report failed to

include an alcohol and drug assessment. Accordingly, we hold that Hammonds

failed to preserve his challenge to the adequacy of the PSI report. See Torres, 391
S.W.3d at 182.




                                         5
                                   Conclusion

      We affirm the judgment of the trial court.



                                               Jane Bland
                                               Justice

Panel consists of Justices Bland, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           6